EXHIBIT 10.16

 

EXECUTION COPY

 

SECOND AMENDMENT TO CREDIT AGREEMENT

AND WAIVER

 

          THIS SECOND AMENDMENT TO CREDIT AGREEMENT AND WAIVER, dated as of June
9, 2004 (this “Amendment”), is by and among DIMON INCORPORATED, a Virginia
corporation (the “Borrower”), each of the Domestic Subsidiaries of the Borrower
identified as a “Guarantor” on the signature pages hereto (the “Guarantors”),
the several banks and other financial institutions identified on the signature
pages hereto (the “Lenders”) and WACHOVIA BANK, NATIONAL ASSOCIATION, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent’).

 

WITNESSETH:

 

          WHEREAS, pursuant to a Credit Agreement dated as of October 27, 2003
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among the Borrower, the Guarantors identified therein, the Lenders
and the Administrative Agent, the Lenders have extended commitments to make
certain credit facilities available to the Borrower;

 

          WHEREAS, the Borrower has requested that the Credit Agreement be
amended as described herein;

 

          WHEREAS, the Borrower has requested that the Lenders waive the
Borrower’s compliance with Section 5.9(c) of the Credit Agreement for the fiscal
quarter of the Company ended on March 31, 2004;

 

          WHEREAS, the Lenders are willing to make such amendments to the Credit
Agreement and to grant such waivers, subject to the terms and conditions hereof;

 

          NOW, THEREFORE, in consideration of the agreements herein contained,
the parties hereby agree as follows:

 

PART I

DEFINITIONS

 

          SUBPART 1.1  Certain Definitions.  Unless otherwise defined herein or
the context otherwise requires, the following terms used in this Amendment,
including its preamble and recitals, have the following meanings:

 

“Amendment Effective Date” is defined in Subpart 4.1.

 




 

          SUBPART 1.2.  Other Definitions.  Unless otherwise defined herein or
the context otherwise requires, terms used in this Amendment, including its
preamble and recitals, have the meanings provided in the Credit Agreement (as
amended hereby).

 

PART II

AMENDMENT TO CREDIT AGREEMENT

 

          Effective on (and subject to the occurrence of) the Amendment
Effective Date, the Credit Agreement is hereby amended in accordance with this
Part II.

 

          SUBPART 2.1  Amendments to Section 5.9(c).  Section 5.9(c) of the
Credit Agreement is hereby deleted in its entirety and replaced with the
following:

 

               (c )  Consolidated Fixed Charge Coverage Ratio.  Maintain at all
times a
          Consolidated Fixed Charge Coverage Ratio of not less than the
following:

 

 

Period

Ratio

 

 

   

                       

Closing Date through and including

1.10 to 1.00

          

                       

December 31, 2003

 

          

                       

  

          

                       

January 1, 2004 through and

0.75 to 1.00

          

                       

including September 29, 2004

 

          

                       

  

          

                       

September 30, 2004 through and

0.90 to 1.00

          

                       

Including December 30, 2004

 

          

                       

  

          

                       

December 31, 2004 through and

1.05 to 1.00

          

                       

Including March 30, 2005

 

          

                       

  

          

                       

March 31, 2005 and thereafter

1.25 to 1.00

          

 

          SUBPART 2.2  Amendments to Section 6.1 (b).  Clause (iii) in Section
6.1(b) of the Credit Agreement is hereby deleted in its entirety and replaced
with the following:

 

          (iii) additional Indebtedness, including Indebtedness arising under
any Guaranty Obligations permitted by Section 6.3(i)-(iii), which in the
aggregate does not exceed (A) $60,000,000 for Domestic Subsidiaries, and (B) (I)
from the Closing Date through March 31, 2005, $420,000,000 and (II) thereafter,
$600,000,000, for Foreign Subsidiaries;

 

 

2

 




 

PART III

WAIVER

 

          SUBPART 3.1  Waiver of Section 5.9(c).  Notwithstanding the provisions
of the Credit Agreement to the contrary, the Lenders hereby waive, on a limited,
one-time basis, (a) the requirements of Section 5.9(c) of the Credit Agreement
and (b) the Events of Default under the Credit Agreement arising from the
Company’s failure to comply with Section 5.9(c) of the Credit Agreement, in each
case, on or prior to the date hereof.

 

PART IV

CONDITIONS TO EFFECTIVENESS

 

          SUBPART 4.1  Amendment Effective Date.  This Amendment shall be and
become effective as of the date hereof (the “Amendment Effective Date”) when all
of the conditions set forth in this Subpart 4.1 shall have been satisfied.

 

                    SUBPART 4.1.1.  Execution of Counterparts of Amendments.
 The

               Administrative Agent shall have received counterparts of this
Amendment,

               which collectively shall have been duly executed on behalf of the
Borrower and

               the Required Lenders.

 

                    SUBPART 4.1.2.  Amendment Fee.  The Borrower shall have paid
or caused

               to be paid an amendment fee to the Administrative Agent in
connection with

               this Amendment for the account of each Lender that shall have
returned

               executed signature pages to this Amendment no later than 5:00
p.m. on

               Wednesday, June 9, 2004, as directed by the Administrative Agent,
in an

               aggregate amount equal to 0.25% multiplied by the aggregate
Commitment of

               such Lenders in effect as of the date hereof on a pro rata basis
according to such

               Lender’s aggregate Commitment as of the date hereof.

 

                   SUBPART 4.1.3.  Other Documents.  The Administrative Agent
shall have

               received such other documentation as the Administrative Agent may
reasonably

               request in connection with the foregoing, all in form reasonably
satisfactory to

               the Administrative Agent.

 

PART V

REPRESENTATIONS AND WARRANTIES

 

          SUBPART 5.1.  The Borrower hereby represents and warrants that (i) the
representations and warranties contained in Article III of the Credit Agreement
are true and correct in all material respects on and as of the date hereof as
though made on and as of such date (except for those which by their terms
expressly relate to an earlier date) and

 

3




after giving effect to the transactions contemplated herein, (ii) no Default or
Event of Default has occurred and is continuing on and as of the date hereof and
after giving effect to the transactions contemplated herein, (iii) it has the
corporate power and authority to execute and deliver this Amendment and to
perform its obligations hereunder and has taken all necessary corporate action
to authorize the execution, delivery and performance by it of this Amendment,
and (iv) it has duly executed and delivered this Amendment, and the Amendment
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms except as the enforceability thereof may be limited by
bankruptcy, insolvency or other similar laws affecting the rights of creditors
generally or by general principles of equity.

 

PART VI

MISCELLANEOUS

 

          SUBPART 6.1.  Cross-References.  References in this Amendment to any
Part or Subpart are, unless otherwise specified, to such Part or Subpart of this
Amendment.

 

          SUBPART 6.2.  Instrument Pursuant to Credit Agreement.  This Amendment
is a Credit Document executed pursuant to the Credit Agreement and shall (unless
otherwise expressly indicated therein) be construed, administered and applied in
accordance with the terms and provisions of the Credit Agreement.

 

          SUBPART 6.3.  References in Other Credit Documents.  At such time as
this Amendment shall become effective pursuant to the terms of Subpart 4.1, all
references in the Credit Documents to the “Credit Agreement” shall be deemed to
refer to the Credit Agreement as amended by this Amendment.

 

          SUBPART 6.4.  Survival.  Except as expressly modified and amended in
this Amendment, all of the terms and provisions and conditions of each of the
Credit Documents shall remain unchanged.

 

          SUBPART 6.5.  Counterparts.  This Amendment may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement.

 

          SUBPART 6.6.  Governing Law.  THIS AMENDMENT SHALL BE DEEMED TO BE A
CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NORTH
CAROLINA WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF.

 

          SUBPART 6.7.  Successors and Assigns.  This Amendment shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

[remainder of page intentionally left blank]

4

 




 

          Each of the parties hereto has caused a counterpart of this Amendment
to be duly executed and delivered as of the date first above written.

 




BORROWER:

DIMON INCORPORATED

 

 

     

By:  /s/ James A. Cooley                                         

   

Name:  James A. Cooley                                         

   

Title:  Sr. Vice President – Chief Financial Officer

 

 

   

 

     

By:  /s/ Ritchie L. Bond                                          

   

Name:  Ritchie L. Bond                                          

   

Title:  Sr. Vice President and Treasurer                  

 

 

   

GUARANTORS:

[NONE]

               

S-1

       




 

 

ADMINISTRATIVE

AGENT AND LENDERS:

WACHOVIA BANK, NATIONAL ASSOCIATAION, as

Administrative Agent and as a Lender

 

 

 

   

By:  /s/ T.L. James                        

 

Name:  T.L. James                        

 

Title:  Managing Director             

 

           

S-2

   




 

   

ING BANK N.V., London Branch,

as a Lender

 

 

 

   

By:  /s/ A.J. Houlding            

 

Name:  A.J. Houlding            

 

Title:  Managing Director      

 

 

 

   

By:  /s/ Peter Mitchell           

 

Names:  Peter Mitchell         

 

Title:  Vice President            

         

S-3

   




 

   

DEUTSCHE BANK LUXEMBOURG S.A.,

as a Lender

 

 

 

   

By:                                                            

 

Name:                                                       

 

Title:                                                         

 

 

 

   

By:                                                            

 

Name:                                                       

 

Title:                                                         

 

       

S-4

   




 

   

FORTIS CAPITAL CORP.,

as a Lender

 

 

 

   

By:  /s/ Cristina E. Roberts     /s/ Edward F. Aldrich

 

Name:  Cristina E. Roberts         Edward F. Aldrich

 

Title:  Managing Director           Director                

 

 

 

   

S-5

   




 

   

NATEXIS BANQUES POPULAIRES,

as a Lender

 

 

 

   

By:  /s/ Stephen A. Jendras                 

 

Name:  Stephen A. Jendras                 

 

Title:  Vice President                          

 

 

 

   

By:  /s/ Guillaume de Parscau              

 

Name:  Guillaume de Parscau              

 

Title:  First Vice President & Manager

 

          Commodities Finance Group     

         

S-6

   




 

   

AGFIRST FARM CREDIT BANK,

as a Lender

 

 

 

   

By:  /s/ John W. Burnside Jr.     

 

Name:  John W. Burnside Jr.     

 

Title:  Vice President                 

         

S-7

   




 

   

AGSTAR FINANCIAL SERVICES, PCA,

as a Lender

 

 

 

   

By:  /s/ Donald G. Lindeman               

 

Name:  Donald G. Lindeman               

 

Title:  Vice President, Capital Markets

         

S-8

   


